Citation Nr: 1028849	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-17 884A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement or payment for unauthorized private 
medical expenses incurred at St. Petersburg General Hospital 
(SPGH) for the period from January 28 to February 2, 2006.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1997 to 
January 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 determination of the Medical 
Administration Services (MAS) of a Department of Veterans Affairs 
Medical Center (VAMC) in Bay Pines, Florida.  

In December 2007, the Board denied entitlement to reimbursement 
or payment for unauthorized private medical expenses incurred at 
SPGH for the period from January 28 to February 2, 2006.  The 
Veteran subsequently appealed to the Court of Appeals for 
Veterans Claims (Court).  In a October 2009 decision, the Court 
vacated the December 2007 decision and remanded the matter for 
readjudication by the Board.  


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through her authorized representative, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through her authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations  of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


